Citation Nr: 0327828	
Decision Date: 10/16/03    Archive Date: 10/28/03	

DOCKET NO.  99-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for bronchial 
asthma, currently evaluated at 30 percent.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio, that 
granted service connection for asthma and assigned a 
10 percent evaluation.  The veteran, who had active service 
from June 1995 to June 1997, expressed disagreement with the 
initial evaluation assigned and began this appeal.  A 
September 1999 rating decision of the RO in Philadelphia, 
Pennsylvania, increased the evaluation for the veteran's 
asthma from 10 percent to 30 percent.  The case was forwarded 
to the Board for appellate review.  

In November 2000, the Board returned the case to the RO in 
Cleveland for further development.  During the course of the 
development, the veteran's claims file was transferred to the 
jurisdiction of the RO in New York, New York.  The case was 
subsequently returned to the Board.  


REMAND

A preliminary review of the record discloses that one item of 
development requested in the Board's November 2000 remand was 
to afford the veteran a VA examination to assess the severity 
of his service-connected disability.  However, it appears the 
veteran has not always apprised the RO and the VA Medical 
Center (VAMC) of his current address in a timely manner.  In 
this regard, the record reflects that some items of 
correspondence sent to the veteran by the RO were returned as 
undeliverable.  The RO was able to obtain an additional 
address for the veteran, and in a March 2003 VA Form 119 
(Report of Contact) the veteran confirmed that the new 
address obtained by the RO was his correct current mailing 
address.  Correspondence subsequently mailed to that address 
by the RO was not returned as undelivered.  It also appears 
that the RO noted the veteran's new address in the request 
for the VA examination.  

Nevertheless, the veteran did not report for the scheduled 
examination.  However, it is not clear whether the notice of 
the scheduled examination was sent to the veteran's new 
address, to which the RO had used to send subsequent 
correspondence that was not returned as undeliverable, or the 
veteran's old address, an address to which the RO's 
correspondence had been returned as undeliverable.  In this 
regard, the notation from the VA Medical Center after noting 
the veteran had failed to report for the examination 
indicated that the letter had been returned as undeliverable 
and that handwritten on the letter was the notation "moved--
left no new address."  Under the circumstances of this case, 
the Board believes that the veteran should be afforded 
another opportunity to report for the VA examination 
requested by the Board.  

In addition, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, in pertinent part, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

A review of the record discloses that it does not appear that 
the veteran has been apprised of the substance of the VCAA.  
In this regard, the record reflects that the veteran was 
notified of the VCAA in connection with his claim for service 
connection for a foot disorder in a March 2003 letter from 
the RO to the veteran.  However, the record does not reflect 
that the veteran has been notified of the evidence necessary 
to substantiate his claim for an increased evaluation for his 
service-connected disability and the division of 
responsibility between the VA and the veteran for obtaining 
that evidence.  Suffice it to point out that the evidence 
necessary to substantiate a claim for service connection 
differs substantially than the evidence necessary to 
substantiate a claim for an increased evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the Federal 
Circuit held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent that they conflict with the 
Supreme Court's and the Federal Circuit's binding authority.  
See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claim for VA benefits in this case 
prior to that date; that claim remains pending before VA.  
Thus, to the extent that the Kuzma case may be distinguished 
from the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date, the Board finds that such provisions of the 
VCAA are applicable to this pending appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the veteran of the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the VA and the 
veteran in obtaining that evidence. 

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).   

2.  The veteran should be afforded an 
examination to assess the severity and 
manifestations of his asthma.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished, but should 
include pulmonary function studies with 
pre-bronchodilator and post-
bronchodilator findings.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  The 
examiner should note whether the veteran 
uses intermittent or daily inhalation or 
oral bronchodilator therapy or inhalation 
anti-inflammatory medication, and the 
frequency of visits to a physician for 
required care of exacerbations.  The 
examiner should report whether the 
veteran takes intermittent (at least 
three per year) or daily courses of 
systemic (oral or parenteral) 
corticosteroids and whether the veteran 
suffers more than one attack per week 
with episodes of respiratory failure.  
Should it be determined that the test 
results are inconsistent with the actual 
degree of disability experienced by the 
veteran, because of suboptimal effort, 
etc., this should be explained by the 
examiner, and an opinion should be 
expressed as to the degree of functional 
impairment, in terms of daily activity 
and ability to maintain employment, 
actually experienced by the veteran.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

3.  In requesting an examination for the 
veteran, the RO should ensure that the 
VAMC utilizes the most recent address of 
record for the veteran, specifically the 
address for the veteran on 56th Street.  
Should the veteran fail to report for the 
examination scheduled for him, the RO 
should request the VAMC to indicate in 
the notice of the veteran's failure to 
report the address utilized in notifying 
the veteran of the scheduled examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current claim.  No action is required of 
the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



